 

CONTRIBUTION AGREEMENT

 

THIS CONTRIBUTION AGREEMENT (this “Agreement”) is entered into as of November
12, 2012 (the “Effective Date”), by and among FlexEnergy, Inc., a Delaware
corporation (“FlexEnergy”), FlexEnergy Energy Systems, Inc., a Delaware
corporation (“FEES”; FEES and FlexEnergy individually and collectively referred
to as “Flex”), and Flex Power Generation, Inc. (“FPG”).

 

WHEREAS, FlexEnergy currently owns all of the issued and outstanding equity
securities in FEES and FPG;

 

WHEREAS, in addition to the microturbine business acquired from Ingersoll-Rand
and owned, operated and further developed primarily through FEES (the
“Microturbine Business”), FlexEnergy has owned and operated a business
(initially acquired in 2008 by FlexEnergy from FlexEnergy, Inc., a California
corporation (“FIC”), and continued after the acquisition of the Microturbine
Business) to develop and commercialize the use of flameless combustion or
oxidation reactions (the “Oxidizer Business”); and

 

WHEREAS, FlexEnergy desires to contribute to FPG certain specific assets related
to the Oxidizer Business (as compared to the Microturbine Business) and other
assets solely or primarily used as of the Effective Date in, or intended as of
the Effective Date solely or primarily for use in, the Oxidizer Business (as
compared to the Microturbine Business), and FPG desires to receive and assume
such assets; and

 

WHEREAS, FlexEnergy, FEES and FPG intend to separately enter into a transition
agreement relating to the commercial terms of the provision (i) by FlexEnergy
and/or FEES to FPG of certain products and services primarily relating to the
Microturbine Business, and (ii) by FPG to FlexEnergy and/or FEES of certain
services by FPG personnel (a “Transition Agreement”); and

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.           Contribution.

 

1.1          Contributed Assets. Effective as of the Effective Date, Flex hereby
transfers, contributes, conveys, grants and assigns to FPG and FPG hereby
accepts and assumes all of Flex’s right, title and interest in and to the assets
set forth on Schedule 1 (the “Fixed Assets”), the agreements set forth on
Schedule 2 (the “Agreements”), and the Intellectual Property, including that
Intellectual Property set forth on Schedule 3 (collectively, the Intellectual
Property, the Fixed Assets, and Agreements are referred to herein as the
“Contributed Assets”).

 

 

 

 

1.1.1       Definition of Intellectual Property.

 

(a)          “Intellectual Property” shall mean all intellectual property rights
that Flex owns or in which Flex has an interest solely or primarily used as of
the Effective Date in, or intended as of the Effective Date solely or primarily
for use in, the Oxidizer Business (as compared to the Microturbine Business),
which the parties agree includes the following: (A) (i) Patents (but not
Trademarks) set forth on Schedule 3, but not any other Patents, (ii)  trade
secrets, confidential business and technical information and any other
confidential information and proprietary information (including research and
development, prototypes, models, production and other designs, formulae,
technology and other processes and techniques, schematics, technical data,
business methods, customer lists and supplier lists, and any other information
meeting the definition of a trade secret under the Uniform Trade Secrets Act or
similar laws in any jurisdiction) (“Trade Secrets”) solely or primarily used as
of the Effective Date in, or intended as of the Effective Date solely or
primarily for use in, the Oxidizer Business (as compared to the Microturbine
Business), (iii) other proprietary technology, intellectual property, industrial
or similar proprietary rights, whether arising under common law, state law,
federal law or laws of foreign countries or jurisdictions therein solely or
primarily used as of the Effective Date in, or intended as of the Effective Date
solely or primarily for use in, the Oxidizer Business (as compared to the
Microturbine Business); (B) rights to apply for or register any of the rights
described in subsections (A)(i-iii) above; (C) licenses and other arrangements
to use the intellectual property that are owned by others but that Flex is using
under a license or other arrangement with the owner(s) of such intellectual
property as of the Effective Date and which intellectual property is solely or
primarily used as of the Effective Date in, or intended as of the Effective Date
solely or primarily for use in, the Oxidizer Business (as compared to the
Microturbine Business); (D) know-how, software and other information, whether
the same is owned by Flex, either alone or with others, or is owned by others
but that Flex is using as of the Effective Date under a license or other
arrangement with the owner(s) of the intellectual property rights solely or
primarily used as of the Effective Date in, or intended as of the Effective Date
solely or primarily for use in, the Oxidizer Business (as compared to the
Microturbine Business); and (E) claims against third parties arising solely from
such Intellectual Property, whether past, present, or future, choate or
inchoate, known or unknown, or contingent or non-contingent.

 

(b)          “Intellectual Property” also includes, but is not limited to, the
Patents and patent applications expressly identified on Schedule 3 to this
Agreement, including any United States or foreign utility or design patent to
issue therefrom, together with any extensions, reexaminations and reissues of
such patents, patents of addition, divisions, continuations,
continuations-in-part, and any subsequent filings in any country or jurisdiction
claiming priority therefrom.

 

(c)          “Intellectual Property” also includes the intellectual property
rights (of the nature described in Section 1.1.1(a)(A)-(E) above) that Flex may
otherwise own or have an interest in any oxidizer systems, including associated
interfaces, modules, processes and controls, and any enhancements, improvements
and derivations thereof, hereafter developed, invented, or otherwise derived by
FlexEnergy or FEES, or any of their directors, officers, employees or agents on
behalf of FlexEnergy or FEES, to the extent developed, invented or otherwise
derived in connection with performing engineering or other services for FPG (i)
pursuant to a Transition Agreement, service agreement or other substitute or
successor written agreement, and (ii) for which FlexEnergy or FEES, as
applicable, is monetarily compensated for such services pursuant to such
agreement (provided that FPG has paid in full all amounts owed to FlexEnergy and
FEES under such agreements).

 

2

 

 

1.1.2      “Patent” or “Patents” shall mean any United States or foreign utility
or design patents, together with any extensions, reexaminations and reissues of
such patents, patents of addition, patent applications, divisions,
continuations, continuations-in-part, and any subsequent filings in any country
or jurisdiction claiming priority therefrom, owned by, or subject to assignment
to, Flex.

 

1.2          Trademark License. FlexEnergy hereby grants to FPG a worldwide,
royalty-free, fully-paid up right and license to use the trademarks and service
marks identified on Schedule 3 (the “Licensed Trademarks”), provided that (a)
such license shall terminate upon the written request of FPG or a failure by FPG
to promptly (in any event not to exceed five (5) business days following notice
thereof) reimburse FlexEnergy for any registration maintenance costs and other
out-of-pocket costs of ownership with respect to the Licensed Trademarks, (b)
the permitted scope of use of the Licensed Trademark shall be for use in the
Oxidizer Business but not for any use that causes confusion with the
Microturbine Business (as reasonably determined by FlexEnergy), and (c) such
license shall not be assigned or sublicensed by FPG without the prior written
consent of FlexEnergy in its absolute discretion.

 

1.3          Liabilities.

 

1.3.1      Assumed Liabilities. Effective as of the Effective Date, FPG hereby
assumes, and agrees to pay, perform and discharge all liabilities and
obligations arising out of, relating to or otherwise in respect of the
Contributed Assets and the Oxidizer Business (in its present form or as
previously conducted), specifically including, without limitation, (a) the
liabilities and obligations identified on Schedule 4, (b) all liabilities and
obligations of Flex acquired from FIC, regardless of whether or not the
corresponding assets are no longer currently used by the Oxidizer Business, and
(c) all liabilities and obligations of Flex arising out of, relating to or
otherwise in respect of activities of FIC, regardless of whether or not such FIC
activities have been continued by the Oxidizer Business (collectively, the
“Assumed Liabilities”); provided that, for clarity, specific liabilities and
obligations for which FPG already has reimbursement obligations pursuant to
Section 1.3.2 below shall not be further included as Assumed Liabilities subject
to this Section 1.3.1. As between Flex and FPG, the Retained Liabilities shall
remain the sole responsibility of, and shall be retained, paid, performed and
discharged solely by, Flex. “Retained Liabilities” shall mean every liability
and obligation of Flex other than the Assumed Liabilities. FlexEnergy or FEES
may pay or discharge any Assumed Liability if it provides (i) evidence to FPG
that such Assumed Liability is subject to a notice of default, demand or claim
and or is otherwise due and owing (ii) three business days advance written
notice to FPG of its intention to pay or discharge such Assumed Liability prior
to such payment or discharge, in which chase FPG shall reimburse FlexEnergy or
FEES, as applicable, for the full cost of such payment or performance within
five business days after receipt of evidence by FPG of Flex’s payment of such
Assumed Liability.

 

1.3.2      Reimbursement Obligations. Effective as of the Effective Date, FPG
hereby agrees to reimburse Flex for the portion of those liabilities and
obligations identified on Schedule 5 as being the responsibility of FPG,
provided that the amount of FPG reimbursement obligations under this Section
1.3.2 shall not exceed $635,702.56 (collectively, the “Reimbursement
Obligations”), pursuant to the following terms. Flex must provide three business
days advance written notice to FPG of its intention to pay a liability that is
subject to a Reimbursement Obligation prior to such payment. Upon receipt of
evidence of Flex’s payment of the corresponding liability or obligation, FPG
shall promptly (in any event not to exceed five business days following notice
thereof) pay to Flex the proportionate Reimbursement Obligation amount
corresponding to such liability or obligation paid.

 

3

 

 

1.3.3      Termination. For purposes of clarity, upon the reimbursement to Flex
of $653,702.56 for Reimbursement Obligations (either through direct payment by
FPG or drawing upon the Letter of Credit (as defined in the Credit Support
Agreement, which is described in Section 1.3.4 below), FPG’s obligation to pay
Reimbursement Obligations under Section 1.3.2 shall terminate.

 

1.3.4      Security. As support for FPG’s obligations under this Section 1.3,
FPG, Flex and SAIL Venture Partners II, L.P. are simultaneously entering into to
a Credit Support Agreement.

 

1.4          Third Party Consents; Non-Assignment of Certain Assets.
Notwithstanding the foregoing, in the event that the legal interest in any of
the Contributed Assets to be transferred, assigned or conveyed pursuant to this
Agreement, or any claim, right, benefit or obligation arising thereunder or
resulting therefrom, cannot be transferred, assigned or conveyed hereunder as of
the Effective Date because any waiting or notice period has not expired or any
consents or approvals required for such transfer have not been obtained or
waived, then FlexEnergy or FEES, as applicable, shall hold such legal interest
in the Contributed Assets for the benefit and risk of FPG until such time as
such waiting or notice period expires or the requisite consent or approval for
transfer is obtained, at which time the parties will effect the legal transfer.
Pending completion of such transfer, each of Flex and FPG shall cooperate with
each other in any lawful and reasonable arrangements designed to provide the
benefits and obligations of ownership thereof to FPG, and FPG shall make
appropriate arrangements so that FPG promptly bears the full economic costs
thereof to the same extent such costs would have been borne by FPG upon an
actual transfer, contribution, conveyance, grant or assignment to FPG on the
Effective Date (and further to the extent Flex bears any economic costs for such
Contributed Asset after the Effective Date). Each party shall, at its own
expense, use commercially reasonable efforts to cooperate in obtaining such
consents and/or approvals as may be necessary to complete such transfers as soon
as practicable.

 

1.5          License of Control-Related IP. FPG hereby grants to Flex a
worldwide, perpetual, irrevocable, royalty-free, fully-paid up right and license
to non-exclusively use (a) controls-related Intellectual Property to the extent
that such controls-related Intellectual Property was used in the Microturbine
Business as of the Effective Date, and (b) controls-related Intellectual
Property hereafter developed, invented, or otherwise derived by FlexEnergy,
FEES, or any of their directors, officers, employees or agents, as dual-use
technology for use in both the Microturbine Business and the Oxidizer Business
and contributed, transferred, assigned or conveyed to FPG pursuant to Section
1.1.1(c) above, provided that the permitted scope of use of the Intellectual
Property licenses pursuant to this Section 1.5 shall be for use in the
Microturbine Business only.

 

4

 

 

2.           Representations and Warranties of Flex. Each of FlexEnergy and
FEES, jointly and severally, hereby represents and warrants to FPG that, as of
the Effective Date:

 

2.1          Binding Obligation. Flex has full power and authority to enter into
this Agreement. This Agreement has been duly authorized, executed and delivered
by Flex (and assuming the due authorization and delivery hereof and thereof by
the other parties hereto) constitutes the legal, valid and binding obligation of
Flex enforceable against Flex in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the enforcement of creditors’ rights
in general and except as such enforceability may be limited by general
principles of equity (whether considered in a proceeding at law or in equity).

 

2.2          Authorization; No Contravention. The execution, delivery and
performance by Flex of this Agreement and the consummation by Flex of the
transactions contemplated thereby (i) have been duly authorized, if necessary,
by all necessary action of Flex and no further action is required of Flex in
connection therewith, and (ii) do not and will not conflict with, contravene or
constitute a default or breach under (A) any provision of any law, regulation or
governmental requirement applicable to Flex or (B) any of Flex’s organizational
documents.

 

2.3          Litigation. There is no Proceeding (defined below) pending or
currently threatened against Flex that questions the validity of this Agreement
or the right of Flex to enter into it, or to consummate the transactions
contemplated by this Agreement. “Proceeding” shall mean an action, claim, suit,
investigation or proceeding (including, without limitation, an investigation),
whether commenced or overtly threatened.

 

3.           Representations and Warranties of FPG. FPG hereby represents and
warrants to Flex that, as of the Effective Date:

 

3.1          Binding Obligation. FPG has full power and authority to enter into
this Agreement. This Agreement has been duly authorized, executed and delivered
by FPG (and assuming the due authorization and delivery hereof and thereof by
the other parties hereto) constitutes the legal, valid and binding obligation of
FPG enforceable against FPG in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect affecting the enforcement of creditors’ rights in general
and except as such enforceability may be limited by general principles of equity
(whether considered in a proceeding at law or in equity).

 

3.2          Authorization; No Contravention. The execution, delivery and
performance by FPG of this Agreement and the consummation by FPG of the
transactions contemplated thereby (i) have been duly authorized, if necessary,
by all necessary action of FPG and no further action is required of FPG in
connection therewith, and (ii) do not and will not conflict with, contravene or
constitute a default or breach under any (A) provision of any law, regulation or
governmental requirement applicable to FPG, or (B) FPG’s organizational
documents.

 

3.3          Litigation. There is no Proceeding pending or currently threatened
against FPG that questions the validity of this Agreement or the right of FPG to
enter into it, or to consummate the transactions contemplated by this Agreement.

 

5

 

 

4.           Disclaimer of Warranties. FPG ACKNOWLEDGES THAT, EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES SPECIFICALLY SET FORTH IN THIS AGREEMENT, THE
CONTRIBUTED ASSETS ARE BEING CONVEYED “AS IS, WHERE IS” AND “WITH ALL FAULTS,”
AND FLEX HAS NOT MADE, AND FPG HEREBY EXPRESSLY DISCLAIMS AND NEGATES, ANY OTHER
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OF ANY KIND OR NATURE
WHATSOEVER, RELATING TO THE CONTRIBUTED ASSETS (INCLUDING ANY IMPLIED OR
EXPRESSED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE).

 

5.           Indemnification.

 

5.1          Flex, jointly and severally, shall indemnify, defend and hold FPG
and its directors, officers, shareholders, partners, employees and agents (each,
a “FPG Indemnified Party”) harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements (with the approval of Flex, which shall
not be unreasonably withheld), court costs and reasonable attorneys’ fees and
costs of investigation that any such FPG Indemnified Party suffers or incurs to
the extent arising or resulting from (a) any misrepresentation, breach or
inaccuracy of any of the representations, warranties, covenants or agreements
made by Flex in this Agreement; or (b) any Retained Liability.

 

5.2          FPG shall indemnify, defend and hold FlexEnergy, FEES and their
respective directors, officers, shareholders, partners, employees and agents
(each, a “Flex Indemnified Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements (with the approval of FPG,
which shall not be unreasonably withheld), court costs and reasonable attorneys’
fees and costs of investigation that any such Flex Indemnified Party suffers or
incurs to the extent arising or resulting from (a) any misrepresentation, breach
or inaccuracy of any of the representations, warranties, covenants or agreements
made by FPG in this Agreement; or (b) any Assumed Liability.

 

6.           Covenants

 

6.1          FlexEnergy, FEES and FPG each agrees to use commercially reasonable
efforts to work together in good faith to prepare and enter into a Transition
Agreement within a reasonable time following the execution of this Agreement.

 

6.2          Flex agrees to supply to FPG and its affiliates for a period of
three years from the Effective Date the following at the Best Price (defined
below): (a) MT250 EX turbines, (b) MT333 EX turbines, and (c) other turbines as
may reasonably be supplied by Flex. Such supply shall be on commercially
reasonable terms generally available to other customers with similar credit
ratings/risks ordering similar units in similar quantities. “Best Price” means,
with respect to the applicable proposed sale of products to FPG, the lowest
price at which such products (or similar products) were sold in the preceding
six-month period in similar quantities to customers with similar credit
ratings/risks, provided that FPG shall be charged generally applicable rates for
any special engineering or product specialization required for such sales of
products except to the extent Flex specifically otherwise agrees in writing.

 

6

 

 

7.           Miscellaneous

 

7.1          Further Assurances. The parties shall each use commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things reasonably necessary, proper or advisable under
applicable laws and regulations, and to cooperate with each other as is
reasonably required for such purpose, to make effective the transactions
contemplated by this Agreement and the other documents contemplated hereby. To
that end, each party agrees that it shall execute and deliver, or cause to be
executed and delivered from time to time, such instruments, documents,
agreements, consents and assurances (such as bills of sale, assumption
agreements, patent assignments, trademark licenses and other intellectual
property instruments), and that it shall take such other actions as may be
reasonably required to more effectively (i) convey, transfer to and vest in FPG,
and to put FPG in possession of, the Contributed Assets, and (ii) assign the
Assumed Liabilities to FPG. In the event of any conflict of conflict or
inconsistency between the terms of this Agreement and the terms of any such
instruments, documents, agreements, consents and assurances (other than an
agreement clearly titled as an “Amendment to Contribution Agreement”), the terms
of this Agreement shall prevail.

 

7.2          Successors and Assigns. The rights under this Agreement may not be
assigned by any party hereto. The terms and conditions of this Agreement inure
to the benefit of and are binding upon the respective successors and permitted
assignees of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and permitted assignees any rights, remedies, obligations
or liabilities under or by reason of this Agreement, except as expressly
provided herein.

 

7.3          Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflicts of law.

 

7.4          Counterparts; Facsimile. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by facsimile or electronically delivered signature and
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

7.5          Titles and Subtitles. The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

7.6          Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt or: (i) personal delivery to the party
to be notified; (ii) when sent, if sent by electronic mail or facsimile during
the recipient’s normal business hours, and if not sent during normal business
hours, then on the recipient’s next business day (only if written notification
of receipt is received by sender); (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or (iv)
one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next-day delivery,
with written verification of receipt.

 

7

 

 

7.7          Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance, and either retroactively or prospectively) only
with the written consent of all the parties hereto.

 

7.8          Severability. In case any one or more of the provisions contained
in this Agreement is for any reason held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision of this Agreement, and such invalid, illegal, or
unenforceable provision shall be reformed and construed so that it will be
valid, legal, and enforceable to the maximum extent permitted by law.

 

7.9          Entire Agreement. This Agreement (including any Schedule and
Exhibits hereto), together with the other Transaction Agreement, constitutes the
full and entire understanding and agreement among the parties with respect to
the subject matter hereof, and any other written or oral agreement relating to
the subject matter hereof existing between the parties is expressly canceled.

 

7.10        Dispute Resolution. The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the federal and state courts
located within the geographic boundaries of the United States District Court for
the Central District of California for the purpose of any suit, action or other
proceeding arising out of or based upon this Agreement, (b) agree not to
commence any suit, action or other proceeding arising out of or based upon this
Agreement except in the federal and state courts located within the geographic
boundaries of the United States District Court for the Central District of
California, and (c) hereby waive, and agree not to assert, by way of motion, as
a defense, or otherwise, in any such suit, action or proceeding, any claim that
it is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court. Each party will bear its
own costs in respect of any disputes arising under this Agreement, except as set
forth in Section 5 of this Agreement.

 

[Signature Page Follows]

 

8

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

  FLEXENERGY, INC.,   a Delaware corporation         By:     Name: James M.
Mitchell   Title: President/CEO         FLEXENERGY ENERGY SYSTEMS, INC.,   a
Delaware corporation         By:     Name: James M. Mitchell   Title: CEO      
  FLEX POWER GENERATION, INC.,   a Delaware corporation         By:     Name:
Boris Maslov   Title: President

 



[Signature Page to Contribution Agreement]

 



9

 

 

SCHEDULE 1

 

Assets

 

10

 

 

SCHEDULE 2

 

Agreements

 

11

 

 

SCHEDULE 3

 

Intellectual Property

 

12

 

 

SCHEDULE 4

 

Certain Assumed Liabilities

 

13

 

 

SCHEDULE 5

 

Reimbursement Obligations

 

14

